Title: To Thomas Jefferson from John Paul Jones, 3 September 1786
From: Jones, John Paul
To: Jefferson, Thomas



Sir
Paris, Sept. 3d, 1786.

Since I had the honor of hearing from you last, my health has not permitted me to set out for Denmark. From the information I took at the Hotel of the Baron de Blome, I understood he was to arrive from the waters the 30th ult., so that I thought it better to wait till I could see him than to forward your letter. His servants arrived at the time that he was himself expected, and informed that the Baron had made a little jaunt to Geneva and would be at Paris the 15th of this month. I now have the honor to send you the second copy of the rolls, &c., that you lately forwarded to the Board of Treasury. There is a sure opportunity for London tomorrow at two o’clock. If you have any letters to send, or if you think fit to forward the papers respecting the prize-money, I will give them in charge to the person who will safely deliver them in London.
I am, Sir, with great esteem and respect, yours, &c.
